                              Case 1:16-cr-00170-JGK Document 394 Filed 01/01/21 Page 1 of 7


AO 2458 (Rev . 09/ 19)        Judgment in a Criminal Case                          (form modified within District on Sept. 30, 2019)
                              Sheet I



                                                                UNITED STATES DISTRICT COURT
                                                                                           Southern District of New York
                                                                                                             )
                   UNITED STATES OF AMERJCA                                                                  )       JUDGMENT IN A CRIMINAL CASE
                                                 V.                                                          )
                              GERARD STOKES                                                                  )
                                                                                                             )       Case Number: S9 1: 16CR00170-007 (JGK)
                                                                                                             )       USM Number: 73804-054
                                                                                                             )
                                                                                                             )       STEVE ZISSOU
                                                                                                             )       De fendant ' s Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)                          ONE OF THE SUPERSEDING INFORMATION
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found    guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                                  Nature of Offense                                                                              Offense Ended
18 USC 641 and 2                                Theft of Government Funds                                                                       11/30/2013




       The defendant is sentenced as provided in pages 2 through                                            _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984 .

D The defendant has been found                            not guilty on count(s)

~ Count(s)              ALL OPEN COUNTS                                                    Dis      ltf are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines , restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                                               12/16/2020
          ', r. ,. -   •· -
                              -- - -·---
                                     - - ----
                                    ...
                                          -· . -~
                                                ------· -·
                                                        · ...·-




                                                                                                                  JOHN G. KOELTL, UNITED STATES DISTRICT JUDGE
                                                                                                           Name and Title of Judge
                          - ----          ~ -
                                                --- - - - - -
                                                 --   -     -   •   -   ~   -   -- ·   p




                                                                                                           Date             t             I
                       Case 1:16-cr-00170-JGK Document 394 Filed 01/01/21 Page 2 of 7


AO 245B (Rev. 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                   Judgment -   Page     2   of   7
 DEFENDANT: GERARD STOKES
 CASE NUMBER: S9 1:16CR00170-007 (JGK)

                                                             IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 Time served on Count 1.



      0 The court makes the following recommendations to the Bureau of Prisons :




      0 The defendant is remanded to the custody of the United States Marshal.

      0 The defendant shall surrender to the United States Marshal for this district:
           D at                                   0   a.m.    D p.m.      on

           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons :
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




           Defendant deli vered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED ST ATES MARSHAL


                                                                         By
                                                                                             DEPUTY UNITED STA TES MARSHAL
                        Case 1:16-cr-00170-JGK Document 394 Filed 01/01/21 Page 3 of 7


AO 2458 (Rev. 09/ 19)   Judgment in a Cri minal Case
                        Sheet 3 - Superv ised Re lease
                                                                                                         Judgment- Page _ _ _ of
DEFENDANT: GERARD STOKES
CAS E NUMB ER: S9 1: 16CR00170-007 (JGK)
                                                          SUPERVISED RELEASE
Upon release fro m imprisonment, yo u will be on superv ised release fo r a term of:

 1 year on Count 1.

--The defendant shall not possess a firearm or destructive device, as defined in 18 USC 921 .

--The defendant will comply with the standard conditions of home detention in this district for a period of six (6) months, to
begin on a day to be determined by the probation officer. The provision of home confinement does not prevent the
defendant from working , and the Court encourages the defendant to work as many days a week as work is available.

--The defendant must not incur new cred it charges or open additional lines of credit without the approval of the probation
officer, unless the defendant is in compliance with the installment payment schedule.

--The defendant shall provide the probation officer with access to any requested financial information.

--The defednant shall submit his person and any property, residence , vehicle , papers, computer, other electronic
communication , data storage, cloud storage, or media and effects to a search by any United States probation officer and , if
needed , with the assistance of law enforcement. The search is to be conducted when there is reasonable suspicion
concern ing a violation of a condition of supervision or unlawful conduct by the person being supervised . Failure to submit to
a search may be grounds for revocation of release . Any search shall be conducted at a reasonable time and in a reasonable
manner.

--The defendant shall pay restititution in the amount of $41 ,614 .67 to the New York City Human Resourses Administration .
Restitution is payable at the rate of 10% of the defendant's gross monthly income , payable the 15th of every month
beginning January 2021. Restitution is joint and several with the other defendants in US v. Petersen-Fowler, 16 er 170
(JGK).

--The defendant shall pay forfeiture to the Government of $999.99.




                                                         MANDATORY CONDITIONS
1.    You must not comm it another fe deral, state or local crime.
2.    You must not unl awfull y possess a contro lled substance .
3.    You must refrain fro m any unl awful use ofa contro ll ed substance. Yo u must submit to one drug test within 15 days of re lease fro m
      imprisonment and at least two peri odi c drug tests thereafter, as determi ned by the court.
              0 The above drug testi ng condition is suspended, based on the court's determination that you
                  pose a low ri sk of future substance abuse. (check if applicable)
4.     ri1 Yo u must make restituti on in accordance with 18 U.S .C. §§ 3663 and 3663A or any other statute authori zing a sentence of
           restitution. (check if applicable)
5.     ~ Yo u must cooperate in the co ll ection of DNA as directed by the probatio n officer. (check if applicable)
6.     D You must comply w ith the requirements of the Sex Offender Registration and Notificatio n Act (34 U.S.C . § 2090 1, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender reg istratio n agency in the location where you
           reside, work, are a student, or were convicted of a qualify ing offense. (check if applicable)
7.     0 Yo u mus t participate in an approved program for domestic vio lence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other cond itions on the attached
page.
                         Case 1:16-cr-00170-JGK Document 394 Filed 01/01/21 Page 4 of 7


AO 2458 (Rev . 09/19 )   Judgment in a Criminal Case
                         Sheet 3A - Supervised Release
                                                                                               Judgment- Page _ _ _ _ _ of _ _ _ _ __
DEFENDANT: GERARD STOKES
CASE NUMBER: S9 1:16CR00170-007 (JGK)

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the fol lowing standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2. After initially reporting to the probation office, you will rece ive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about you r living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If noti fyi ng the probation officer at least 10
     day s in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. Jfyou know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
I 0. You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions . For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscou1ts.gov.


Defendant's Signature                                                                                     Date
                                                                                                                 -------------
                        Case 1:16-cr-00170-JGK Document 394 Filed 01/01/21 Page 5 of 7

AO 245B (Rev. 09/1 9)    Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment - Page            of
 DEFENDANT: GERARD STOKES
 CASE NUMBER:S9 1 :16CR00170-007 (JGK)
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment              Restitution                 Fine                   AV AA Assessment*            JVTA Assessment**
 TOTALS            $    25.00                 $41,614.67               $                       $                            $



 D The determination of restitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                     Total Loss***               Restitution Ordered          Priority or Percentage
 New York City Human                                                           $41,614.67                   $41,614.67
 Resources Administration




TOTALS                                  $                    41,614.67             $ _ _ _ _ _4_1_,6_1_
                                                                                                      4._6_7


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2 ,500, unless the restitution or fine is paid in full before the
       ft fteenth day after the date of the judgment, pursuant to I 8 U .S.C. § 36 l 2(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S .C . § 3612(g).

D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the             D fine    D restitution .
       D    the interest requirement for the          D     fine    D restitution is modified as follows:

* Amy , Vicky, and Andy Child Pornography Victim Assistance Act of 2018 , Pub. L. No. I 15-299.
** Justice for Victims of Trafficking A.ct of 2015 , Pub . L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters I 09A, 110, 1 lOA , and 113A of Title 18 for offenses committed on
or after September 13 , I 994, but before April 23 , 1996.
                         Case 1:16-cr-00170-JGK Document 394 Filed 01/01/21 Page 6 of 7

AO 245B (Rev. 09/19)     Judgment in a Criminal Case
                         Sheet 6 - Schedule of Payments

                                                                                                               Judgment -          6_
                                                                                                                            Page _ _    of      7
 DEFENDANT: GERARD STOKES
 CASE NUMBER: S9 1:16CR00170-007 (JGK)

                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      D       Lump sum payment of$                                due immediately, balance due

                D    not later than                                    , or
                D    in accordance with D C,              D D,     D    E,or     D F below; or
 B       D      Payment to begin immediately (may be combined with             • c,      D D, or     D F below); or

 C       D      Payment in equal     _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                              (e.g., months or years), to commence
                                                                _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

 D       D      Payment in equal                         (e .g., weekly, monthly, quarterly) installments of $
                                                                                                               ----
                                                                                                                    over a period of
                              (e.g. , months or years), to commence _ _ _ _ _ (e .g., 30 or 60 days) after release from imprisonment to a
                term of supervision; or

 E      •       Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
                imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or

 F       liZl   Sru:cial instructions regarding the payment of criminal monetary penalties:
                . .:J he special assessment shalr be due immediately.

                --Restitution is payable at the rate of 10% of the defendant's gross montly income, payable the 15th of every
                month, beginning January 2021.



 Un less the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D      Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                   Joint and Several                 Corresponding Payee,
        (including defendant number)                         Total Amount                       Amount                           if appropriate
        Verneka Petersen-Fowler, 16 er 170-01
        (JGK)                                                    41,614.67             41,614.67


 D      The defendant shall pay the cost of prosecution.

 D      The defendant shall pay the following court cost(s):

 !;ZI   $The d~fent d,mt shall forfeit the defendant's interest in the following property to the Un ited States:
         99 9 .89 o me Government.



 Payments ~h~ll be applied _in the following ordt:r: ( 1) ~sse_ssment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
 (5) fine P,nnc1pal , (6) fine interest, (7) community rest1tut1on, (8) JVTA assessment, (9) penalties, and ( I 0) costs, including cost of
 prosecution and court costs.
                         Case 1:16-cr-00170-JGK Document 394 Filed 01/01/21 Page 7 of 7

AO 245B (Rev . 09/ 19)   Judgment in a Crim inal Case
                         Sheet 6A - Schedule of Payments
                                                                                                    Judgment- Page   _ 7_   of       7
DEFENDANT: GERARD STOKES
CASE NU MBER: S9 1:16CR00170-007 (JGK)

        ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL
Case Number
Defendant and Co-Defendant Names                                                Joint and Several             Corresponding Payee,
(includin2: defendant number)                              Total Amount             Amount                       if a1rnro(!riate
Isaac Allen , 16 er 170-02 (JGK)
                                                                 $41 ,614.67              $41,614.67


Jaron Annunziata , 16 er 170-03 (JGK)
                                                                 $41 ,614.67              $41 ,614.67


Maurice Cromwell, 16 er 170-04 (JGK)
                                                                 $41 ,614.67              $41 ,614.67


Cherrise Watson-Jackson , 16 er 170-05
(JGK)
                                                                 $41 ,614.67              $41 ,614.67


Corey Brock, 16 er 170-06 (JGK)
                                                                 $41 ,614.67              $41 ,614.67


Kevin Williams , 16 er 170-08 (JGK)
                                                                 $41 ,614.67              $41 ,614.67


Yes ina Depena , 16 er 170-09 (JGK)
                                                                 $41 ,614.67              $41 ,614.67


Derrick Williams , 16 er 170-10 (JGK)
                                                                 $41 ,614.67              $41 ,614.67


Beverly Franklin, 16 er 170-11 (JGK)
                                                                 $41 ,614.67              $41 ,614 .67


James Ladson , 16 er 170-12 (JGK)
                                                                 $41 ,614 .67             $4 1,614.67
